Citation Nr: 1035559	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  07-12 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to compensation, pursuant to 38 U.S.C.A. § 1151, for 
additional disability due to oral and maxillofacial surgery in 
June 2002.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel
INTRODUCTION

The Veteran had active military service from April 1982 to 
November 1997.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
a December 2005 rating decision in which the RO denied the 
Veteran's claim for §1151 compensation for additional disability 
due to oral and maxillofacial surgery in June 2002.  The Veteran 
filed a notice of disagreement (NOD) in February 2006, and the RO 
issued a statement of the case (SOC) in March 2007.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in April 2007.  

In April 2009, the Veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge at the Board's central 
office in Washington, DC; a transcript of that hearing is of 
record.

In June 2009, the Board remanded the claim to the RO, via the 
Appeals Management Center (AMC) in Washington, DC, for additional 
development.  After accomplishing some of the requested action, 
the AMC continued to deny the claim (as reflected in a July 2010 
supplemental SOC (SSOC)), and returned the matter to the Board 
for further appellate consideration.  

For the reasons expressed below, the matter on appeal is once 
again being remanded to the RO via the AMC, for additional 
development.  VA will notify the appellant if further action, on 
her part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal is warranted.

In this case, the Veteran asserts that she has additional 
disability resulting from dental/oral surgery that was performed 
at the Washington VA Medical Center (VAMC) in June 2002.  During 
the June 2009 Board hearing, she testified that there was a pin 
in her jaw that broke off and has continued to cause her pain and 
numbness.  She also said that she believed VA was negligent in 
her treatment and failed to complete the work that they had 
started.  

Under 38 U.S.C.A. § 1151, compensation is awarded for a veteran's 
qualifying additional disability in the same manner as if such 
additional disability was service connected.  A qualifying 
disability is one which is not the result of a veteran's willful 
misconduct, and which was caused by hospital care, medical or 
surgical treatment or examination furnished under any law 
administered by VA, and the negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part of VA 
in furnishing the surgical treatment; or (B) an event not 
reasonably foreseeable.  See 38 U.S.C.A. § 1151(a) (West 2002 & 
Supp. 2009).

In the June 2009 remand, the Board directed the RO to obtain 
copies of the medical records relating to the June 2002 surgery 
and to obtain a VA medical examination and opinion regarding the 
Veteran's assertions.  A remand by the Board confers upon the 
Veteran, as a matter of law, the right to compliance with the 
remand instructions, and imposes upon the VA a concomitant duty 
to ensure compliance with the terms of the remand.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

A VA dental flow sheet reflects that the Veteran underwent a 
bilateral bone graft surgery on June 2, 2002, in preparation for 
dental implants.  VA progress notes reflect that the Veteran was 
evaluated on May 30, 2002 for bone grafting and implant placement 
associated with teeth #19 and #30.  A May 31, 2002 dentistry 
initial evaluation note reflects the Veteran's complaints 
bilateral face pain.  The assessment was disocclusal carious 
lesion of tooth #28 and a defective restoration of tooth #21; 
root canal therapy on tooth #28 and an amalgam of tooth #21 were 
planned.   A June 7, 2002, nursing note reflects the Veteran's 
complaints of disequilibrium since May 22, 2002.  It was noted 
that she had recent dental surgery on June 4, 2002.  A June 12, 
2002, dentistry operative note reflects that she underwent a 
keloid removal/biopsy.  A June 14, 2002, dentistry procedure note 
reflects that she underwent root canal therapy for tooth #23.  A 
June 21, 2002 dentistry operative note reflects that she 
underwent revision of surgical margins of teeth #19 and #30.  

In the June 2009 remand, the Board noted that although the RO had 
obtain copies of VA medical records spanning multiple volumes, 
the records associated with the June 2002 bone graft surgery had 
not been obtained.  Although the progress notes before and after 
the surgery had been obtained, the actual surgical notes 
documenting this procedure had not been associated with the 
claims file.  On remand, the RO/AMC obtained duplicate records of 
VA progress notes dated from May 2002 through December 2002, but 
did not obtain the June 2002 surgical notes pertaining to the 
bone graft.  Hence, remand, consistent with Stegall, is 
warranted.

Additionally, the Board requested a VA medical opinion regarding 
whether any additional disability resulted from the June 2002 
surgery, and, if so, whether any additional disability was 
reasonable foreseeable.  The RO/AMC scheduled the Veteran for a 
VA examination in December 2009.  The report of the December 2009 
examination reflects that the examiner opined that the Veteran 
had additional disability secondary to the June 2002 oral/dental 
surgery, characterized as decreased facial sensation in both 
mandibular areas secondary to superficial sensory trigeminal 
nerve damage.  The examiner, however, did not provide an opinion 
as to whether this disability was reasonably foreseeable.  

The Board also points out that, under 38 U.S.C.A. § 1151, 
proximate cause of additional disability can also be shown if the 
evidence establishes carelessness, negligence, or lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA.  See 38 C.F.R. § 3.361(d)(1).  Hence, on remand, the 
VA examiner should also be requested to render an opinion 
regarding any fault on the part of VA relating to the June 2002 
oral/dental surgery.  

Therefore, the RO should arrange for further claims file review 
by the examiner who conducted the December 2009 VA examination to 
obtain a supplemental opinion, with supportive rationale based 
upon consideration of the claims file.  The RO should arrange for 
the Veteran to undergo further examination only if the December 
2009 VA examiner is unavailable or the requested opinion cannot 
be provided without an examination of the Veteran.


The actions identified herein are consistent with the duties to 
notify and assist imposed by the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain the surgical 
treatment records for the bilateral bone 
grafts in preparation of dental implants 
associated with teeth #19 and #30, reportedly 
performed on or about June 2, 2002 (also 
referenced to have occurred on June 4, 2002), 
and associated treatment records and any 
associated nursing and hospitalization notes.  

The RO must follow the procedures set forth 
in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.  
All records/responses received should be 
associated with the claims file.  

Please note that the RO has a duty to 
obtain these surgical records and will 
end its efforts to obtain the records 
only if VA concludes that the records 
sought do not exist or that further 
efforts to obtain those records would be 
futile.  

2.  After all records and/or responses 
received are associated with the claims file, 
the RO should arrange for further claims file 
review by the examiner that conducted the 
December 2009 VA examination to obtain a 
supplemental opinion.

In reviewing the Veteran's claims file, the 
examiner should offer an opinion, consistent 
with sound medical principles, as to whether 
it is at least as likely as not (i.e., there 
is a 50 percent or greater probability) that 
the proximate cause of the Veteran's decreased 
facial sensation in both the mandibular areas 
was (a) carelessness, negligence, or lack of 
proper skill, error in judgment, or similar 
instance of fault on the part of VA, or (b) an 
event not reasonably foreseeable.

In rendering his or her opinion, the physician 
should comment as to whether, in performing 
the June 2002 oral/dental surgery, including 
follow-up care, any VA physician failed to 
exercise the degree of care that would be 
expected of a reasonable health care provider.

If the December 2009 VA examiner is 
unavailable or the requested opinion cannot be 
provided without an examination of the 
Veteran, the RO should arrange for the Veteran 
to undergo a VA examination, by an appropriate 
physician at a VA medical facility, to obtain 
the above-requested opinion.  The entire 
claims file, to include a complete copy of 
this REMAND, must be made available to the 
physician designated to examine the 
Veteran, and the report of the examination 
should include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests and studies should be 
accomplished (with all results made available 
to the physician prior to the completion of 
his or her report) and all clinical findings 
should be reported in detail.

The physician should set forth all examination 
findings (if any), along with complete 
rationale for the opinion provided, in a 
printed (typewritten) report.

3.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) 
of any notice(s) of the date and time of the 
examination sent to her by the pertinent VA 
medical facility.

4.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  Stegall v. West, 11 Vet. App. 
268 (1998).

5.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claim for §1151 compensation, 
in light of all pertinent evidence and legal 
authority.  

6.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and her representative an appropriate SSOC 
that includes clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but she may furnish additional evidence 
and/or argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 
Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).


